PER CURIAM.
We are entirely satisfied with the disposition made of the case upon the merits by the court below, and .that the evidence fully justifies- its conclusions as to the facts.
The point is taken, however, that there was a full, adequate, and complete remedy at law to recover the preferential transfer in controversy; and the defense was set up in the answer. Upon this point we think we should follow the decisions made by two different Circuit Courts of Appeal upon a state of facts practically identical with those of the present case, notwithstanding we should have been of a different opinion if the question had been originally presented to us. See Wall v. Cox, 101 Fed. 403, 41 C. C. A. 408; Off v. Hakes, 142 Fed. 364, 73 C. C. A. 464.
The decree is affirmed, with costs.